Motion by the respondents-appellants to amend the decision of this court, handed down December 30, 1958 (7 A D 2d 130), granted and the decision is modified to provide as follows: That the trustee named in the instrument of trust Marguerite Benajam shall make her proceedings as trustee subject to annual report and approval by a Justice of the Supreme Court in the judicial district in which the beneficiary of the trust resides and that a copy of the order of this court be filed with the bank or trust company in which the trustee maintains a trust fund. Settle order. Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ., concur.